As filed with the Securities and Exchange Commission on September 28, 2010 1933 Act Registration No. 333-125792 1940 Act Registration No. 811-08579 CIK No. 0001051932 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 8 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 69 Lincoln Life Flexible Premium Variable Life Account R Exact Name of Registrant) Lincoln SVULone THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Exact Name of Depositor) 1300 South Clinton Street Fort Wayne, Indiana 46802 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (260) 455-2000 Nicole S. Jones The Lincoln National Life Insurance Company 150 North Radnor Chester Road Radnor, PA 19087 (Name and Address of Agent for Service) Copy To: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ending December 31, 2009 was filed March 23, 2010. It is proposed that this filing will become effective: /x/ immediately upon filing pursuant to paragraph (b) / / on August 16, 2010 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. / / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be September 3, 2010. The Prospectus and Statement of Additional Information, including the consolidated financials statements of The Lincoln National Life Insurance Company and the financial statements of Lincoln Life Flexible Premium Variable Life Account R, as submitted with Post-Effective Amendment No. 6 to Registration Statement on Form N-6 filed on April 21, 2010 (File No. 333-125792), are incorporated herein by reference. Supplement Dated September 28, 2010 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULONE Lincoln VULONE 2005 Lincoln VULDB-IV Lincoln VULCV-IV Lincoln Life Flexible Premium Variable Life Account R Lincoln SVULONE This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. Changes to “LINCOLN LIFE, THE SEPARATE ACCOUNT AND THE GENERAL ACCOUNT” section of the prospectus: Effective as of the close of business on October 1, 2010, the following information amends the “Sub-Accounts and Funds” section related to Lincoln Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation: The LVIP Marsico International Growth Fund has changed its name following a change in sub-advisor.It is now known as: LVIP MFS International Growth Fund:Long-term capital appreciation. (subadvised by Massachusetts Financial Services Company) (formerly subadvised by Marsico Capital Management, LLC) Effective as of the close of business on October 8, 2010, the following information amends the “Sub-Accounts and Funds” section related to Delaware VIP Trust, advised by Delaware Management Company: The Delaware VIP Trend Series fund has changed its name following a merger.It is now known as: Delaware VIP Smid Cap Growth Series: Capital appreciation. (formerly Delaware VIP Trend Series) PART C - OTHER INFORMATION Item 26. EXHIBITS (1) Resolution of the Board of Directors of The Lincoln National Life Insurance Company and related documents authorizing establishment of the Account.(1) (2) Not applicable. (3)(a) Selling Agreement between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc. (5) and an amendment.(7) (4)(a) Policy LN657, including Optional Methods of Settlement - Policy Form LR650.(12) (b) Surrender Value Enhancement Rider - Policy Form LR537.(13) (c) Estate Tax Repeal Rider - Policy Form LR511.(6) (d) No-Lapse Enhancement Rider - Policy Form LR657.(12) (e) Supplemental Term Insurance Rider - Policy Form LR520.(16) (f) Overloan Protection Rider - LR540.(9) (5) LFF06399(3) (6)(a) Articles of Incorporation of The Lincoln National Life Insurance Company.(4) (b) Bylaws of The Lincoln National Life Insurance Company.(14) (7) Form of Reinsurance Contracts.(8) (8) Fund Participation Agreements, and amendments thereto, between The Lincoln National Life Insurance Company and: (a) AllianceBernstein Variable Products Series Fund, Inc.(15) (b) American Century Investments Variable Portfolios, Inc.(15) (c) American Funds Insurance Series(15) (d) BlackRock Variable Series Funds, Inc.(15) (e) Delaware VIP Trust(15) (f) DWS Investments VIT Funds(15) (g) DWS Variable Series II (15) (h) Fidelity Variable Insurance Products(15) (i) Franklin Templeton Variable Insurance Products Trust(15) (j) Lincoln Variable Insurance Products Trust(15) (k) MFS Variable Insurance Trust(10) (l) Neuberger Berman Advisers Management Trust(10) (m) PIMCO Variable Insurance Trust(15) (9) Accounting and Financial Administration Services Agreement dated October 1, 2007 among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York. (2) (10) Not applicable. (11) Opinion and Consent of John L. Reizian, Esquire. (12) Not Applicable. (13) Not Applicable. (14) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm. (15) Not applicable. (16) Not applicable. (17) Compliance Procedures (15) (1) Incorporated by reference to Registrant's Registration Statement on Form N-8B-2 (File No. 811-08579) filed on December 23, 1997. (2) Incorporated by reference to Registration Statement on Form N-4 (File No. 333-147673) on November 28, 2007. (3) Incorporated by reference to Pre-Effective Amendment No. 1 on Form N-6 (File No. 333-139960) filed on July 31, 2007. (4) Incorporated by reference to Registration Statement on Form N-4 (File No. 33-27783) filed on December 5, 1996. (5) Incorporated by reference to Post-Effective Amendment No. 24 on Form S-6 (File No. 333-61554) filed on December 18, 2007. (6) Incorporated by reference to Post-Effective Amendment No. 4 on Form S-6 (File No. 333-33782) filed on September 14, 2001. (7)(a) Selling Group Agreement for Lincoln Financial Advisors incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 033-25990) filed on April 22, 1999. (b) Amendment dated November 22, 1999 to Selling Group Agreement incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 033-25990) filed on April 13, 2000. (c) Amendment dated February 14, 2000 to Selling Group Agreement incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 033-25990) filed on April 13, 2000. (d) Amended and Restated Principal Underwriting Agreement dated May 1, 2007 between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc. incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (8) Incorporated by reference to Post-Effective Amendment No. 1 on Form N-6 (File No. 333-139960) filed on April 1, 2008. (9) Incorporated by reference to Post-Effective Amendment No. 2 on Form N-6 (File No. 333-118478) filed on April 6, 2006. (10) Incorporated by reference to Post-Effective Amendment No. 2 on Form N-6 (File No. 333-139960) filed on April 1, 2009. (11) Incorporated by reference to Post-Effective Amendment No. 11 on Form N-4 (File No. 333-145531) filed on August 26, 2010. (12) Incorporated by reference to Registration Statement on Form N-6 (File No. 333-125792) filed on June 14, 2005. (13) Incorporated by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-90432) filed on April 24, 2003. (14) Incorporated by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-118478) filed on April 5, 2007. (15) Incorporated by reference to Post-Effective Amendment No. 13 on Form N-6 (File No. 333-146507) filed on April 1, 2010. (16) Incorporated by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-90432) filed on April 24, 2003. Item 27. Directors and Officers of the Depositor Name Positions and Offices with Directors Dennis R. Glass** President and Director Michael J. Burns***** Senior Vice President Frederick J. Crawford** Executive Vice President, Chief Financial Officer and Director Lawrence A. Samplatsky*** Vice President and Chief Compliance Officer Mark E. Konen***** Senior Vice President and Director Keith J. Ryan* Vice President and Director Rise C. M. Taylor* Vice President and Treasurer Charles A. Brawley, III** Vice President and Secretary C. Phillip Elam II***** Senior Vice President, Chief Investment Officer Randall Freitag** Senior Vice President, Chief Risk Officer * Principal business address is 1300 South Clinton Street, Fort Wayne, Indiana 46802-3506 ** Principal business address is 150 North Radnor Chester Road, Radnor, PA 19087 *** Principal business address is 350 Church Street, Hartford, CT 06103 **** Principal business address is 2005 Market Street, 39th Floor, Philadelphia, PA 19103-3682 ***** Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 28. Persons Controlled by or Under Common Control with the Depositor or the Registrant Organizational Chart of the Lincoln National Corporation Insurance Company Holding Company System (11) Item 29. Indemnification (a) Brief description of indemnification provisions: In general, Article VII of the By-Laws of The Lincoln National Life Insurance Company (Lincoln Life) provides that Lincoln Life will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln Life, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or not opposed to the best interests of, Lincoln Life. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln Life. Please refer to Article VII of the By-Laws of Lincoln Life (Exhibit No. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, Indiana law. (b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30. Principal Underwriter (a) Lincoln Financial Distributors, Inc. is the principal underwriter for Lincoln National Variable Annuity Fund A (Group); Lincoln National Variable Annuity Fund A (Individual); Lincoln National Variable Annuity Account C; Lincoln Life Flexible Premium Variable Life Account D; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Flexible Premium Variable Life Account G; Lincoln Life Flexible Premium Variable Life Account JF-A; Lincoln Life Flexible Premium Variable Life Account JF-C; Lincoln Life Variable Annuity Account JF-I; Lincoln Life Variable Annuity Account JF-II; Lincoln Life Variable Annuity Account JL-A; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life Variable Annuity Account N; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account M; Lincoln Life Flexible Premium Variable Life Account S; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; Lincoln Life Flexible Premium Variable Life Account Y; and Lincoln National Variable Annuity Account 53. (b) Following are the Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Wilford H. Fuller* President, Chief Executive Officer and Director Patrick J. Caulfield** Vice President and Chief Compliance Officer, Senior Counsel James Ryan* Vice President and Director Keith J. Ryan*** Vice President, Chief Financial Officer and Director Linda Woodward*** Secretary Joel Schwartz* Vice President and Director Anant Bhalla* Vice President, Treasurer Thomas O'Neill* Vice President, Chief Operating Officer, and Director * Principal Business address is 130 North Radnor Chester Road, Philadelphia, PA 19102 ** Principal Business address is 350 Church Street, Hartford, CT 06103 *** Principal Business address is 1300 S. Clinton Street, Ft. Wayne, IN 46802 (c) N/A Item 31. Location of Accounts and Records All accounts, books, and other documents, except accounting records, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 S. Clinton Street, Fort Wayne, Indiana 46802 and at One Granite Place, Concord, New Hampshire 03301. The accounting records are maintained by Bank of New York Mellon, N.A., One Mellon Bank Center, 500 Grant Street, Pittsburgh, Pennsylvania 15258. Item 32. Management Services Not Applicable. Item 33. Fee Representation Lincoln Life represents that the fees and charges deducted under the policies, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Lincoln Life Flexible Premium Variable Life Account R, has duly caused this Post-Effective Amendment No. 8 to the Registration Statement on Form N-6 (File No. 333-125792; 811-08579; CIK: 0001051932) to be signed on its behalf by the undersigned duly authorized, in the City of Hartford and State of Connecticut on the 28th day of September, 2010.Registrant certifies that this amendment meets all of the requirements pursuant to Rule 485(b) under the Securities Act of 1933. Lincoln Life Flexible Premium Variable Life Account R (Registrant) /s/ Joshua R. Durand By Joshua R. Durand Assistant Vice President The Lincoln National Life Insurance Company The Lincoln National Life Insurance Company (Depositor) /s/ Joshua R. Durand By Joshua R. Durand Assistant Vice President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 8 to theRegistration Statement on Form N-6 (File No.: 333-125792; 811-08579; CIK: 0001051932) has been signed below on September 28, 2010 by the following persons, as officers and directors of the Depositor, in the capacities indicated. SignatureTitle /s/ Dennis R. Glass * President and Director Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administrative Officer Charles C. Cornelio and Director /s/ Frederick J. Crawford * Executive Vice President; Chief Financial Officer and Frederick J. Crawford Director /s/ C Phillip Elam II * Senior Vice President, Chief Investment Officer C. Phillip Elam II /s/ Randal J. Freitag * Senior Vice President; Chief Risk Officer Randal J. Freitag /s/ Mark E. Konen * Senior Vice President and Director Mark E. Konen /s/ Keith J. Ryan * Vice President and Director Keith J. Ryan /s/ John L. Reizian * By John L. Reizian Attorney-in-Fact, pursuant to a Power- of-Attorney filed with this Registration Statement POWER OF ATTORNEY We, the undersigned directors and/or officers of The Lincoln National Life Insurance Company, hereby constitute and appoint Delson R. Campbell, Kelly D. Clevenger, Christine S. Frederick, Brian A. Kroll, John L. Reizian, Lawrence A. Samplatsky and John D. Weber,individually, our true and lawful attorneys-in-fact, with full power to each of them to sign for us, in our names and in the capacities indicated below, any and all amendments to Registration Statements; including exhibits, or other documents filed on Forms N-6 or N-4 or any successors or amendments to these Forms, filed with the Securities and Exchange Commission, under the Securities Act of 1933 and/or Securities Act of 1940, on behalf of the Company in its own name or in the name of one of its Separate Accounts , hereby ratifying and confirming our signatures as they may be signed by any of our attorneys-in-fact to any such amendments to said Registration Statements as follows: Variable Life Insurance Separate Accounts: Lincoln Life Flexible Premium Variable Life Account D: 033-00417 Lincoln Life Flexible Premium Variable Life Account F: 033-14692; 333-40745 Lincoln Life Flexible Premium Variable Life Account G: 033-22740 Lincoln Life Flexible Premium Variable Life Account J:033-76434 Lincoln Life Flexible Premium Variable Life Account K: 033-76432 Lincoln Life Flexible Premium Variable Life Account M: 333-42479; 333-54338; 333-84370; 333-84360; 333-111137; 333-111128; 333-118478; 333-118477; 333-63940; 333-82663; 333-139960; 333-145090; 333-146507; 333-163139 Lincoln Life Flexible Premium Variable Life Account R: 333-33782; 333-90432; 333-115882; 333-125792; 333-125991; 333-43107; 333-145235; 333-145239 Lincoln Life Flexible Premium Variable Life Account S: 333-72875; 333-104719; 333-125790 Lincoln Life Flexible Premium Variable Life Account Y: 333-118482; 333-118481; 333-115883; 333-81882; 333-81884; 333-81890; 333-90438; 333-156123 Lincoln Life Flexible Premium Variable Life Account JF-A: 333-144268; 333-144269; 333-144271; 333-144272; 333-144273; 333-144274; 333-144275 Lincoln Life Flexible Premium Variable Life Account JF-C: 333-144264; 333-144270 Variable Annuity Separate Accounts: Lincoln National Variable Annuity Fund A: 002-26342; 002-25618 Lincoln National Variable Annuity Account C: 033-25990; 333-50817; 333-68842; 333-112927 Lincoln National Variable Annuity Account E: 033-26032 Lincoln National Variable Annuity Account H: 033-27783; 333-18419; 333-35780; 333-35784; 333-61592; 333-63505; 333-135219 Lincoln National Variable Annuity Account L: 333-04999 Lincoln Life Variable Annuity Account N: 333-40937; 333-36316; 333-36304; 333-61554; 333-119165; 333-135039; 333-138190; 333-149434 Lincoln Life Variable Annuity Account Q: 333-43373 Lincoln Life Variable Annuity Account T: 333-32402; 333-73532 Lincoln Life Variable Annuity Account W: 333-52572; 333-52568; 333-64208 Lincoln Life Variable Annuity Account JL-A: 333-141888 Lincoln Life Variable Annuity Account JF-I: 333-144276; 333-144277 Lincoln Life Variable Annuity Account JF-II: 333-144278 Except as otherwise specifically provided herein, the power-of-attorney granted herein shall not in any manner revoke in whole or in part any power-of-attorney that each person whose signature appears below has previously executed.This power-of-attorney shall not be revoked by any subsequent power-of-attorney each person whose signature appears below may execute, unless such subsequent power specifically refers to this power-of-attorney or specifically states that the instrument is intended to revoke all prior general powers-of-attorney or all prior powers-of-attorney. This Power-of-Attorney may be executed in separate counterparts each of which when executed and delivered shall be an original; but all such counterparts shall together constitute one and the same instrument.Each counterpart may consist of a number of copies, each signed by less than all, but together signed by all, of the undersigned. SignatureTitle /s/ Dennis R. Glass * President and Director Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administrative Officer Charles C. Cornelio and Director /s/ Frederick J. Crawford * Executive Vice President; Chief Financial Officer and Frederick J. Crawford Director /s/ C Phillip Elam II * Senior Vice President, Chief Investment Officer C. Phillip Elam II /s/ Randal J. Freitag * Senior Vice President; Chief Risk Officer Randal J. Freitag /s/ Mark E. Konen * Senior Vice President and Director Mark E. Konen /s/ Keith J. Ryan * Vice President and Director Keith J. Ryan
